PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/362,744
Filing Date: 28 Nov 2016
Appellant(s): Clare Hartnett



__________________
Clare Hartnett 
Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed April 12, 2021 appealing the rejections made in the Final Rejection Office Action mailed on November 12, 2020.

(1) Real Party in Interest
The Examiner has no comment on the statement identifying by name the real party in interest in the brief.

Related Appeals and Interferences
Page 1 of the brief, states “Appellant’s representative has not identified, and does not know of, any other appeals or interferences which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.” 
The Examiner is not aware of any other related appeals, interferences, or judicial proceedings that will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal. 

Status of Claims
The following is a list of claims that are rejected and pending in the application:
1-10 and 15-24

Summary of Claimed Subject Matter
The Examiner has no comment on the summary of claimed subject matter contained in the brief.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 12, 2020 from which the appeal is taken is being maintained by the examiner except for the 

The following grounds of rejection are applicable to the appealed claims.

Claims 1-2, 4-7, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carback, III et al (US Pub 20150363294), hereinafter Carback, in view of Giger et al (“Method-Level Bug Prediction”, 2012), hereinafter Giger, and further in view of Bonnet et al (US Patent 8311806) hereinafter Bonnet.
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carback, III et al (US Pub 20150363294), hereinafter Carback, in view of Giger et al (“Method-Level Bug Prediction”, 2012), hereinafter Giger, in view of Bonnet et al (US Patent 8311806) hereinafter Bonnet, and further in view of Tadayon et al (US Pub 20140079297), hereinafter Tadayon.
Claims 8-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carback, III et al (US Pub 20150363294), hereinafter Carback, in view of Giger et al (“Method-Level Bug Prediction”, 2012), hereinafter Giger, in view of Bonnet et al (US Patent 8311806) hereinafter Bonnet, and further in view of Shochat et al (US Pub 20110314450), hereinafter Shochat.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Carback, III et al (US Pub 20150363294), hereinafter Carback, in view of Giger et al (“Method-Level Bug Prediction”, 2012), hereinafter Giger, in view of Bonnet et al (US Patent 8311806) hereinafter Bonnet, in view of Shochat et al (US Pub .

Response to Arguments
Appellant’s Arguments Regarding 35 U.S.C. 103 Rejections
Primarily, Appellant argues “the ordinarily skilled artisan would not have learned the claimed invention from the asserted combination of references” (Appeal Brief, “Arguments”, section B, paragraphs 1-2), “the alleged combination eliminates the encoded representations of the known source code bugs making it impossible to obtain the newest patch for the file having the source code bug”, “the combination would yield nothing more than predictable results” (Appeal Brief, page 14), and further “Appellant contends the Examiner impermissibly uses hindsight to read the claim elements into a prior art reference” (Appeal Brief, “Arguments”, section B, paragraphs 1-2; page 11, last sentence; and page 12, second paragraph).

Next, moving to Appellant’s specific reference arguments, the Examiner has grouped arguments according to claim, reference, and then subject matter in an effort to efficiently organize Appellant’s arguments.
With respect to claim 1, Appellant asserts (“Arguments” section) that: 
A. Carback’s “artifacts fail to include the tokens of the claimed invention” (Appeal Brief, page 5, paragraph 1), “Carback fails to describe what the high-level language features are other than the artifacts which clearly do not include the tokens” (Appeal Brief, page 9, last paragraph), and “Carback uses artifacts and none of the artifacts disclose the [claimed] token” (Appeal Brief, page 11, paragraph 2).
B. Carback’s “autoencoder…differs from the machine learning model of the claimed invention since the autoencoder only generates a compact representation (i.e. encoding) of the graph artifacts” (Appeal Brief, page 5, paragraph 3), and Carback’s “autoencoder does not perform the clustering. The autoencoder just generates the compact representation of the data which is well-known in the art as encoding” (Appeal Brief, page 12, paragraphs 3 and 6). 
C. Giger’s “metrics…differ from the sequence of tokens of the claimed invention…These counts differ from a ‘lexical atom and smallest element of a grammar of a programming language of the at least one source code file [as claimed]’” (Appeal Brief, page 6, last paragraph), “‘localVar’ in Giger refers to a metric and not a lexical atom which is clearly shown in Table 2 above” (Appeal Brief, page 11, paragraph 6), and since Giger’s metrics differ from the claimed tokens, “[t]he models of Giger are not trained ‘using the extracted sequence of tokens’” (Appeal Brief, page 13, paragraph 3).
D. Bonnet’s “tokens…differ from the tokens of the claimed invention” (Appeal Brief, page 7, paragraph 2), “the lexer and parser of Bonnet pertains to natural language text and not to a programming langauge”, and “that Bonnet is [not] used for detecting and identifying a bug in the block of text/code” (Appeal Brief, page 11, paragraphs 3-5).

With respect to claim 15, Appellant asserts (Appeal Brief, “Arguments” section) that “[t]he meta data artifacts of Carback described in paragraph [0073] differ since they are not based on the syntactical structure of the source code (Appeal Brief, page 15, paragraph 4).”

claim 21, Appellant asserts (Appeal Brief, “Arguments” section) that “It is well-known in the art that a random forest classifier [as in Giger] is not a neural network-based machine learning model. As such, Giger fails to disclose the claim element” and “[t]he Examiner has failed to establish a prima facie case of obviousness” (Appeal Brief, page16, paragraph 1).

Appellant makes “no concessions regarding dependent claims 2, 4-7, 16-18, 20, and 22”, but submits the dependent claims “are allowable at least because they depend from their respective independent claims 1, 15 or 21”, and since no prior art of record overcomes the argued “shortcomings of Carback, Giger, and Bonnet” (Appeal Brief, “Arguments”, section C, page 16). 

Examiner's Response:
Statement of Law
MPEP § 2142 provides the following, “The legal concept of prima facie obviousness is a procedural tool of examination which applies broadly to all arts.” 
MPEP § 2142 further provides, “The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. If, however, the examiner does produce a prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness….” and “It remains true that ‘[t]he determination of obviousness is dependent on the facts of each case.’ Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008) 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008) (citing Graham, 383 U.S. at 17-18, 148 USPQ 459, 467 (1966)).” 
MPEP § 2144(I) provides the following, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).”
MPEP § 2143.03 provides the following, “As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).”

Regarding Appellant’s above-noted assertions, regarding the rejections of claims 1-10 and 15-24 under 35 U.S.C. 103, have been fully considered, but they are not persuasive. The Examiner respectfully disagrees with the presented arguments as presented below. Further, the Examiner will address arguments in the same order as presented above under item (6).

Primarily, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Carback teaches analyzing code for creating artifact representations of the source code elements with “lexical analysis” and “parsers” for training a machine learning neural network autoencoder and predicting the presence of source code bugs [Carback, paragraphs 0075-0076 and 0089-103], Giger teaches training a machine learning model to predict probability of source code methods being 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Examiner maintains that all elements of the combination of prior art references used to teach the claim elements are obvious to one of ordinary skill in the art at the time the claimed invention was made. Further, see motivations to combine above and in the Examiner’s answers regarding arguments to claim 1, in items A-D, claim 15, and claim 21 below.

Next, with respect to claim 1:
A. The Examiner concurs with Appellant’s reasoning regarding interpretation of the claim element “token” in view of Appellant’s cited specification section, figure, and MPEP statement (Appeal Brief, page 8, last paragraph-page 9). Appellant’s specification, paragraph 0041 does indeed support that “[a] token is a lexical atom and the smallest element in the grammar…”, and the proceeding example given in the same paragraph of this teaching (as shown in the previous office action (filed 11/12/2020)) states that tokens represent code elements (such as “input1”) as the “lexical atom” of/being “Variable”.
As a first matter, Carback’s artifacts are taught to be “representative” of aspects of a program [paragraphs 0045, 0051, 0060, 0066, 0073], and “corresponds” to extracted program fragments [previously cited paragraphs 0014 and 0016]. Paragraph 0045 teaches the representative artifacts include/are derived from code elements such as code variables, and paragraph 0051 defines these variables to include “local variables”, thus representing code variables as artifacts.
Second, Carback’s previously cited paragraphs 0075-0076, 0085, and 0100  teach “extracting a string of characters…from the source software files”, in order to determine artifacts that include “high-level language features (sequence of tokens)” and parsers from a “grammar” (is a lexical atom and smallest element of a grammar). These extracted character strings from artifacts can also be mapped to labels (tokens). High-level programming languages are well-known in the art as containing easy-to-read syntax that is closer to natural language elements, as compared to low-level programming languages that require commands similar to a machine’s native operation code. Carback teaches taking this high-level code and converting it to features (tokens) 
In the above mentioned examples of Carback, all of the elements mapped to the claimed “tokens” are included in Carback’s artifacts; therefore, Carback’s artifacts include the “tokens” as claimed.
Further, Giger was cited as teaching “tokens” (see item C below) in combination with Carback, and Bonnet was cited in alternative to Carback as teaching tokens (see item D below). 
B. Appellant presents a repeated argument that the Examiner previously addressed (Final OA, filed 10/17/2019, item 7, first argument). Carback, paragraph 0090 teaches “autoencoders can be used for clustering” and paragraph 0094 teaches an autoencoder “can be modeled by a neural network” and that “[t]he autoencoder dehydrates (encodes) the input signals to an essential set of descriptive parameters and rehydrates (decodes) those signals to recreate the original signals”. Therefore, Carback clearly teaches the autoencoder is used for clustering and is not “just”/“only” used for encoding, or generating “a compact representation” as argued.
C. Appellant presents a repeated argument that the Examiner previously addressed (Final office action, filed 11/12/2020, item 6, second argument). The Examiner concurs that Giger’s Table 2 teaches creating a count of the "localVar" in the code, however as previous stated (Final OA, filed 11/12/2020, pages 8-9), “[the extracted method metric data (or ‘localVar’ count)] is taught in section 2 and Table 2 to be gathered by analyzing the code in the file to classify certain parts of code as local variables, or ‘localVar’, and then acquire a count of the local variables to use for training the prediction models in section 3.1 (using the extracted sequences of tokens learn)”. In other words, Giger section 2.2 explains that “a model of the source code” is built (extracted sequence of tokens) “using the EVOLIZER framework”, wherein declarative statements (including local variables (tokens)) are detected, and then counted (metric of the “localVar” (tokens)). Therefore, just as Appellant represents code elements (“input1”) as the “lexical atom” (tokens) of “Variable” [specification, paragraph 0041], Giger also classifies code (including as “localVar”) before creating a count for the classifications [previously cited sections]. 
D. Carback teaches analyzing code for creating representations of the code elements with “lexical analysis” and “parsers” [Carback, paragraphs 0075 and 0098], and Bonnet was taught in alternative for specifically teaching the use of “lexer” and “parser” operations on “a sequence of characters” or “a block of text” for creating “tokens” and detecting a “bug” in the text [Bonnet, Col. 1, lines 44-56, Col. 5, lines 7-43, and Col. 5, line 65-Col. 6, line 22]. The Examiner concurs that Bonnet teaches using the operations for analyzing “natural language text” as argued by Appellant, however in the previously presented motivation to combine references statement (Final OA, filed 11/12/2020, page 10), the Examiner explicitly states one would be motivated to combine Carback’s teachings with Bonnet’s teaching of “creating a ‘sequence of tokens’ from text where each token comprises a lexeme…in order to increase accuracy for detecting the presence of a bug within text”. In other words, Carback teaches the utilization of lexical analysis and parsers for detecting bugs in software code text, and Bonnet alternatively defines the operations of lexers and parsers when used for detecting bugs in text.

claim 15, the claim requires that tokens “represent a context” of a bug existing or not existing in the source code file, and Appellant’s cited specification paragraph 0019 states “a context that is based on the syntactical structure of the source code.” Due to the broadness of the claim and specification language, the Examiner maintains that Carback’s teachings meet all of the argued claim requirements.
Carback previously cited paragraph 0073 teaches meta data artifacts represent a context of a program, wherein paragraph 0075 further teaches the artifacts are extracted by an abstract syntax tree, which is well-known in the art to be a representation of the abstract syntactic structure of source code written in a program language. Therefore, Carback’s derived artifacts (and more specifically meta data artifacts) are “based on the syntactical structure of the source code” as argued.
Additionally, Carback teaches deriving artifacts from source code fragments and strings [paragraphs 0014-0015], that the artifacts are representative of program code elements “includ[ing] in-line code comments, commit histories, bugzilla entries, CVE entries, build info, configuration scripts...", etc. [paragraph 0073], and a “program fragment can be as small as a single instruction or as large as the entire file, program, basic block, function, or interface” [paragraph 0109]. Therefore, Carback teaches analyzing previously written source code in a program language, wherein all programming languages are well-known to possess syntax, and create artifact representations of the code elements for detecting bugs in the source code.

With respect to claim 21, the Examiner concurs that random forest classifier models are well-known to not be neural network-based, however both random forest machine learning model) to predict (generate) bug-prone method-level code “probabilit[ies]” (contains a software bug) for “methods in a source code file” [section 3.3, paragraph 2, and section 4]. Therefore, while Carback uses a neural network autoencoder machine learning model to detect bugs in source code, Giger’s machine learning model generates “probabilit[ies]” of detected bugs in code. As previously stated (Final OA, filed 11/12/2020, page 22), it would be obvious to combine these teachings “in order to acquire a specific ‘probability’ degree of a source code method having at least one bug”.

Having addressed all Appellant’s arguments directed towards independent claims 1, 15, and 21 above, the dependent claims are also maintained as rejected since Appellant makes “no concessions regarding dependent claims 2, 4-7, 16-18, 20, and 22 (Appeal Brief, “Arguments”, section C, page 16)”.

For these reasons, Examiner respectfully requests that the rejections under 35 USC § 103 be upheld.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CLINT MULLINAX/Examiner, Art Unit 2123                                                                                                                                                                                                        

Conferees:

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123                                                                                                                                                                                                        


/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.